Title: From George Washington to the Officers and Soldiers of the Virginia Regiment of 1754, 23 December 1772
From: Washington, George
To: 



Mr. RIND,
Mount Vernon, December 23, 1772

Pursuant to an order of Council, hereunto annexed, I am, through the channel of your Gazette, to inform the officers and soldiers of the first VIRGINIA REGIMENT (those of them I mean who embarked in the service of this colony before the battle of the Meadows in the year 1754) that all the claims which had been presented to me, properly attested, for land under Governor Dinwiddie’s proclamation of the 19th of February, 1754, were laid before his Excellency Lord Dunmore, and the Council, on the 31st of October, 1771; who thereupon resolved, that each officer should share agreeable to the rank he entered upon the campaign in, and That Each field officer should be allowed 15,000, Each captain 9000, Each subaltern 6000, Each cadet 2500, Each serjeant 600, Each corporal 500, Each private soldier 400 Acres.
And were pleased moreover to determine that the quantity of 30,000 acres should be set apart for the purposes of answering any claims which might thereafter come in, and for recompensing those who had been, and were like to be, put to any extraordinary expence or trouble in conducting this business.
That about the first of last month Capt. William Crawford, who

has been legally appointed to survey these lands, produced certificates for 127,899 acres, which he had surveyed in the following tracts, viz. 51,302, 28,627, 13,532, 10,990, 4395, 2448, 2314, 4149, 2084, 1525, 4232, 1374, 927 [Total] 127,899 Acres.
And these surveys being laid before the Council Board on the 6th of the month (November) and it then appearing that some of the principal claimants had contributed nothing, and some but partially, towards the several advances which had been voted at the different meetings for the purpose of defraying the expence of exploring, surveying, and other incident charges accruing on these lands, whilst others again had been run to considerable costs and trouble on these accounts, it was thought reasonable and just that every one (the common soldiery excepted, who have their full complement allowed) should receive out of these first surveys in proportion to their advances, leaving those who are deficient in part, or the whole, to be supplied with their respective quantities of land out of the next surveys which are made, towards the completion of which the surveyor has been directed to proceed with all possible dispatch.
Agreeable to these sentiments, on the aforesaid 6th of November it was ordered, that the survey of 51,302 acres should be immediately patented in the names of George Muse, Adam Stephen, Andrew Lewis, Peter Hog, John West, John Polson, and Andrew Wagener; whereof, by a regulation approved of in Council,
George Muse is entitled to 9073 Acres.
Adam Stephen, Andrew Lewis, and Peter Hog, to 9000 acres each, 27,000.
John West and John Polson to 6000 each, 12,000.
Andrew Wagener (whose full claim is 6000 acres, but in this dividend is, by his advances, entitled to no more than) 3428.
In all to 51,501.
Amount of the survey, 51,302, 199 acres short, and to be allowed at the next distribution.
That the survey of 13,532 acres should be immediately patented in the name of George Mercer, he having a claim, on his own account, to 6000 Acres, As heir to his brother John Mercer, 6000, And for two serjeants, viz. John Hamilton and Mark Hollis, 600 each, 1200.
In all to 13,200.

Amount of the survey, 13,532, 332 acres too much, and to be accounted for at the next dividend.
That the surveys of 4149 acres, 2084 acres, and 1525 acres, should be immediately patented in the name of the heir, or other representative, of Colonel Joshua Fry, deceased, who will fall short 832 acres of his proportionate advance, and be entitled at the next distribution to as much as will compleat his quantity t⟨0 15⟩,000 acres.
That the surveys of 4232 acres, and 1374 acres, should be immediately patented in the name of Dr. James Craik, who will fall short 394 acres of the 6000 he has a right to, and be entitled at the next distribution to that quantity of land.
That the survey of 927 acres should be immediately patented in the name of George Muse, which, added to his allowance of 9073 acres as above, and sale of 5000 as below, compleats his claim of 15,000 acres.
That the surveys of 10,990 acres, 4395 acres, 2448 acres, and 2314 acres, should be immediately patented in the name of George Washington, For his own allowance of 15,000 Acres, A purchase from George Muse, as above, of 5000, And for his right to Serjeant [Rudolph] Brickner’s share, allowed him, 600.
In all 20,600.
Amount of the surveys, 20,147, 453 acres wanting, and to be allowed at the next distribution.
And that the survey of 28627 acres should be immediately patented in the names of John Savage, who, as a subaltern officer, claims 6000 acres, but by his advances is, at this time, only entitled to 3428.
SERJEANTS: Robert Longdon, Robert Tunstall, Edmund Wagener, and Richard Troller [Trotter], 600 acres each, 2400.
CORPORALS: Wire Johnson, Hugh M’Roy [McCoy], John Smith, and Richard Smith, 500 acres each 2000.
PRIVATES: Charles Smith, Angus M’Donald, Nathan Chapman, Joseph Gatewood, James Samuel, Michael Scully, Edward Goodwin, William Baily, Henry Bailey, William Coffland, Matthew Doran, John Ramsay, Charles James, Matthew Cox, Marshal Pratt, John Wilson, William Johnston, John Wilson, Nathaniel Barrett, David Gorman, Patrick Galloway, Timothy Conway, Christian Bombgardner, John Houstoun, John Maid, James Ford, William Broughton, William

Carnes, Edward Evans, Thomas Moss, Matthew Jones, Philip Gatewood, Hugh Paul, Daniel Staples, William Lowry, James Ludlow, James Lafort, James Gwin, Joshua Jordan, William Jenkins, James Commack, Richard Morris, John Gholson, Robert Jones, William Hogan, John Franklin, John Bishop, George Malcomb, William Coleman, Richard Boltan, John Cincaid, and George Hurst, 400 acres each, 20,800.
Amounts of the claims, 28,628.
Number of acres in the survey, 28,627, One acre short.
“And the shares of such of them as are dead, or have assigned, are to go to those who represent them, and it is further ordered that the said patents issue without rights, and with a reservation of quitrents from the feast of St. Michael, which shall be next after 15 years from the date thereof respectively, according to the said proclamation; and Col. Washington engages, that if, at the intended meeting of the several claimants at Fredericksburg (the 23d of November next) or in any reasonable time after (which by a subsequent order of Council, bearing date the 9th of December instant, is limited to the last of the Oyer and Terminer in June next) the above, distribution should be complained of as unequal, and, upon a representation to the Board, it should appear to be so, he will give up all his interest under his patents, and submit to such regulations as the Board may think fit to prescribe.”
At a Council held December 9, 1772.
“The clerk was directed to inform Col. Washington that it would be agreeable to the Board if he would, in the Virginia Gazette, or in some other public manner, advertise the several persons concerned of the orders made in their favour.”
This I have here attempted to do in the fullest and plainest manner I am capable of. It remains, however, to be observed that, as his Excellency and their Honours thought proper to adopt this method of having the land surveyed, rather than permit each claimant, after the proportions were settled, to locate and survey his own particular quantity separately, it was found, after repeated trials, difficult, if not impracticable, to associate different claims in the same patent, so as to make the total amount of them correspond with the quantity of the survey on the one hand, or the several surveys nearer to the amount of the claim on the other, than they now do; and there being a necessity of having recourse to both expedients, in order to the

distribution, I could not help wishing (as I was desirous of proceeding to the immediate cultivation of my portion) to be classed among the latter; which, if considered as an indulgence, it is an indulgence I conceive myself in some degree entitled to, as I have already experienced much trouble, and felt many expences, peculiar to myself.
The necessity of a division, in order to cultivation and improvement, is a measure too obviously necessary to remind the officers of; but it may not be amiss to hint it to the soldiery, and, at the same time, to add (to prevent any unnecessary application and journies, which cannot fail being attended with loss of time and expence to themselves) that I have now nothing more to do with their land: It behooves them, therefore, to fall upon the most eligible method of obtaining a speedy partition of the tract appropriated to their use, to the end it may seated; and I can think of none more likely than for a few of the most interested and intelligent to call a meeting of the whole, and cloath some person, with proper authority, to effect this work. In issuing this notice it should be recollected that the several patentees live very much dispersed, and that a sudden notice will be improper. It is necessary also to inform them that the surveyors fees, and office fees, are yet due from them for this tract. I am, Sir, your humble servant,

George Washington

